                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DISTRICT


DONALD CORNELL,                                     )
                                                    )
           Plaintiff,                               )
                                                    )
      v.                                            )           No. 1:19-CV-63 HEA
                                                    )
CHARLES REED, et al.,                               )
                                                    )
           Defendants.                              )

                          OPINION, MEMORANDUM AND ORDER

        Before the Court is plaintiff Donald Cornell’s amended complaint, as well as a motion for

leave to proceed in forma pauperis and a motion for extension of time to provide the Court with a

certified copy of his inmate account statement. 1 For the reasons stated below, the Court finds that

plaintiff does not have sufficient funds to pay the entire filing fee and will assess an initial partial

filing fee of $1.00. See 28 U.S.C. § 1915(b)(1). Based upon a review of the pleadings, the Court

will order plaintiff to file a third amended complaint.

                                       28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month



1
 Plaintiff has additionally filed a request for service of process on his amended complaint by
certified mail, as well as a motion to supplement his amended complaint. [Doc. #9 and #10]

                                                   1
period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month's income credited to the prisoner's account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner's account exceeds $10, until

the filing fee is fully paid. Id.

        Plaintiff has not submitted a prison account statement. As a result, the Court will require

plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount “that is reasonable, based on whatever

information the court has about the prisoner’s finances.”). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                         Legal Standard

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. A

pleading that offers “labels and conclusions” or “a formulaic recitation of the elements of a cause

of action will not do,” nor will a complaint suffice if it tenders bare assertions devoid of “further

factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).

         When conducting initial review pursuant to § 1915(e)(2), the Court must accept as true

the allegations in the complaint and must give the complaint the benefit of a liberal construction.

Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the tenet that a court must accept the

allegations as true does not apply to legal conclusions, Iqbal, 556 U.S. at 678, and affording a pro

se complaint the benefit of a liberal construction does not mean that procedural rules in ordinary

                                                 2
civil litigation must be interpreted so as to excuse mistakes by those who proceed without counsel.

See McNeil v. U.S., 508 U.S. 106, 113 (1993). Even pro se complaints are required to allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980); see also Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (federal courts are

not required to “assume facts that are not alleged, just because an additional factual allegation

would have formed a stronger complaint”).

                                               Background

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 alleging violations of his civil

rights during his incarceration at Southeast Correctional Center (“SECC”). On April 22, 2019, the

Court reviewed plaintiff’s complaint pursuant to the Prison Litigation Reform Act, 28 U.S.C. §

1915, and found that plaintiff’s complaint failed to comply with Federal Rules of Procedure 8 and

10. Plaintiff was ordered to amend his complaint at that time. Plaintiff filed his amended complaint

on May 13, 2019, as well as a motion to proceed in forma pauperis on that same date. Plaintiff

filed a supplemental pleading on that same date.

                 Plaintiff’s Amended Complaint and Supplemental Pleading

        The Court has reviewed plaintiff’s amended complaint and supplemental pleading and

once again finds that it does not comply with Federal Rules of Civil Procedure 8 and 10.

       The gist of plaintiff’s claims appear to relate to conditions of confinement, but they are

buried in a rambling second amended pleading and supplemental complaint. And plaintiff’s

handwriting is extremely challenging to read, making his assertions against the defendants even

more problematic to discern.




                                                 3
         In his amended complaint, plaintiff names his caseworker Charles Reed and Warden Jason

Lewis as the only defendants in this action. He brings this action against defendants in their

individual and official capacities.

         Plaintiff asserts that Caseworker Reed failed to respond to his requests, on unspecified

dates, for additional clothing items (as well as a towel and washcloth) that appear to have been

removed from his cell after a cell search in February of 2019.

         Plaintiff states that the items were removed because they did not have his name in the

clothes. Plaintiff appears to acknowledge that this is Missouri Department of Corrections policy.

         Plaintiff claims in his amended complaint that because he lacked the proper number of

clothes, he was unable to take showers or wash his clothes properly, and for some unspecified time

he developed a rash and smelled. Plaintiff failed to articulate in his amended complaint the

outcome of this issue, and how long he was unable to take showers or how many specific items of

clothing he was left with or for how long of a time period. 2 Plaintiff also failed to articulate in his

amended complaint how many grievances he filed with defendant Reed and what defendant Reed’s

responses were to plaintiff’s grievances, i.e., whether he refused to provide plaintiff with the

clothing, what specific clothing and on what date.

         Plaintiff failed to make allegations against Warden Jason Lewis in his amended complaint,

only noting that Warden Lewis had not signed off on his request for new clothing items. However,

again plaintiff failed to articulate exactly when he asked Warden Lewis for the items of clothing

and how such requests were provided to Warden Lewis. 3


2
  Plaintiff states in Exhibit A1 that he had no boxers for over 80 days. He does not indicate how many socks, t-shirts,
pants, etc. he had from February through May.
3
  “Liability under § 1983 requires a causal link to, and direct responsibility for, the alleged deprivation of rights.”
Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990). To be cognizable under § 1983, a claim must allege that
the defendant was personally involved in or directly responsible for the incidents that deprived the plaintiff of his

                                                          4
        In Exhibit A1 to plaintiff’s amended complaint, plaintiff notes that on May 6, 2019, Charles

Reed gave him clothing but he states that he does not believe that this fixes the actions previously

done to him.

                                                  Discussion

         The Court recognizes that plaintiff has attempted to somewhat comply with the Court’s

prior Order. However, Rule 8(a) requires a short and plain statement,” and Rule 8(e) requires that

each averment of a pleading shall be simple, concise, and direct.

        Plaintiff’s amended complaint is neither simple or concise or direct. And plaintiff needs

to have separate paragraphs in his complaint to be in compliance with Rule 10, not just

sentences that run into one another in a cramped space that make it difficult to discern one

claim from another.

        Because plaintiff is proceeding pro se, the Court will give him an opportunity to file a third

amended complaint.         If plaintiff wishes to pursue additional claims against additional

defendants, and the claims do not arise from the same transaction or occurrence he has

chosen to advance in his amended complaint, he must file each such claim as a new civil

action on a separate complaint form, and either pay the filing fee or file a motion for leave

to proceed in forma pauperis.

        Plaintiff must prepare the amended complaint using a Court-provided form, and must

follow Rule 8 and 10 of the Federal Rules of Civil Procedure. Rule 8 requires that the complaint

contain a short and plain statement of the claim showing entitlement to relief. In the “Caption”




constitutional rights. Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985). Claims sounding in respondeat
superior are not cognizable under § 1983. Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995).


                                                        5
section of the form complaint, plaintiff should write the name of the defendant(s) he wishes to sue.

In the “Statement of Claim” section, plaintiff should begin by writing the defendant’s name. In

separate, numbered paragraphs under that name, plaintiff should: (1) set forth the factual

allegations supporting his claim against that defendant; (2) state what constitutional or federal

statutory right(s) that defendant violated; and (3) state whether the defendant is being sued in

his/her individual capacity or official capacity. 4 If plaintiff is suing more than one defendant, he

shall proceed in this manner with each one, separately writing each individual defendant’s name

and, under that name, in numbered paragraphs, the allegations specific to that particular defendant

and the right(s) that defendant violated.

       Plaintiff is advised that he must allege facts that show how each defendant is causally

linked to, and directly responsible for, violating his rights. See Jeffers v. Gomez, 267 F.3d 895,

915 (9th Cir. 2001) (§ 1983 liability arises only upon a showing of personal participation by

defendant); Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (liability under § 1983

requires a causal link to, and direct responsibility for, the alleged deprivation of rights).

Additionally, there is no respondeat superior liability under 42 U.S.C. § 1983. Thus, it is unlikely

that Warden Lewis can be held individually liable for § 1983 violations.

       Plaintiff is also advised that, for an action to be allowed to proceed against a fictitious, or

“Doe” defendant, the complaint must make sufficiently specific factual allegations to permit that

defendant to be identified after reasonable discovery. See Munz v. Parr, 758 F.2d 1254, 1257 (8th

Cir. 1985).




4
  The failure to sue a defendant in his or her individual capacity may result in the dismissal of
that defendant.

                                                 6
          Plaintiff shall have twenty-one (21) days from the date of this Order to file his third

amended complaint. 5 Plaintiff is warned that the filing of the third amended complaint completely

replaces the original and all prior pleadings. Claims that are not re-alleged are deemed abandoned.

E.g., In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir.

2005).

          Accordingly,

          IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis [Doc.

#7] is GRANTED.

          IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

          IT IS FURTHER ORDERED that plaintiff’s motion to supplement his amended

complaint [Doc. #9] is GRANTED.

          IT IS FURTHER ORDERED that, within twenty-one (21) days of the date of this

Memorandum and Order, plaintiff shall submit a third amended complaint in accordance with

the instructions set forth herein.

          IT IS FURTHER ORDERED that plaintiff’s motion for extension of time to file his

prison account statement [Doc. #12] is DENIED AS MOOT.

          IT IS FURTHER ORDERED that plaintiff’s motion for request for service of the

complaint [Doc. #10] is DENIED AT THIS TIME. Service of process shall be effectuated the



5
    The Court will not accept multiple supplemental pleadings in one action.

                                                  7
Court after review of plaintiff’s third amended complaint for frivolousness, maliciousness and for

failure to state a claim pursuant to 28 U.S.C. § 1915.

       IT IS FURTHER ORDERED that the Court will not accept any additional supplements

to complaints or amendments by interlineation.

       If plaintiff fails to timely comply with this Memorandum and Order, the Court will

dismiss this action without prejudice and without further notice.

       Dated this 17th day of December, 2019.



                                                        HENRY EDWARD AUTREY
                                                     UNITED STATES DISTRICT JUDGE




                                                 8
